UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2012 BARRETT GROWTH FUND Letter to Shareholders November 30, 2012 Dear Shareholders: The Six Month Period in Review The stock market has a diabolical way of doing the complete opposite of what most people think it is going to do.The market advance during the past six months was a classic case in point.After a sharp selloff in May, investors were braced for more disappointing news out of Europe which would then lead to more market declines during the summer months.Instead, the market went up in the face of slowing U.S. economic growth, a worsening of the European recession, worrisome economic news out of China, negative forecasts for 2013 by chief executive officers at bellwethers such as Caterpillar and Federal Express, and continued selling of stock mutual funds by the public. To balance out the negative developments, central bankers flexed their muscles.“To support continued progress toward maximum employment and price stability,” the U.S. Federal Reserve stated in September, “the Committee expects that a highly accommodative stance of monetary policy will remain appropriate for a considerable time after the economic recovery strengthens.”In other words, interest rates will remain low until unemployment falls into a more normal range, around 5-6%, which could take years.More importantly, the Fed was implying that in order to address the more serious problem of high unemployment, it may tolerate higher inflation going forward.The European Central Bank (ECB), led by Mario Draghi, also announced a new policy in September.“The Governing Council today decided on the modalities for undertaking Outright Monetary Transactions,” stated Mr. Draghi, “in secondary markets for sovereign bonds in the euro area.”In other words, the ECB will print money to buy bonds of countries like Spain and Italy to keep interest rates as low as possible.The ECB was standing tall and essentially saying we will do whatever it takes to keep the Euro and the Eurozone intact.Stock markets like friendly central bankers. As the cooler autumn weather blew in during October, investors shifted their attention to the approaching November elections in the United States.The uncertainty regarding the election outcomes unsettled the market.Nonetheless, after a brief post election selloff, the market recovered and ended the month roughly where it had begun in September.Without a doubt, the entire six month period was dominated by politicians and central bankers both here and in Europe.As the month of December began, the attention remained the same.This time the “crisis” was the so-called “Fiscal Cliff”, where politicians once again would be in the limelight as they wrestled with budgetary problems. The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500, it is most overweighted in technology and industrials, and most underweighted in health care, financials, and consumer staples.The focus on companies that have open-ended growth opportunities and strong balance sheets is the primary reason for 1 BARRETT GROWTH FUND the relative weighting differences.The Fund also invests in companies that vary in size as measured by revenues.The Fund holds companies with revenues in excess of $100 billion and as low as $1-2 billion, which provides you, the shareholder, with investments in companies at different stages of their growth cycle. Performance The Fund gained +3.47% during the six-month period ended November 30, 2012.The Lipper Large Cap Fund Index gained +7.38% during the same six-month period.This compares with a +9.32% gain in the S&P 500. One reason why our Fund and the growth peer group underperformed the broader market is that financials, such as Bank of America and Citigroup which are typically not owned by growth managers, were big winners in the S&P Index.It is disappointing to trail an index by over five percentage points.Many actively managed funds have trailed the S&P 500 over time and some have essentially thrown in the towel and are trying to track the index more closely by owning more securities and focusing on the largest holdings in the S&P 500.Some large growth funds have well over 200 companies in their portfolios.The primary reason a fund with fewer holdings trails the broader market is that underperformers have a bigger impact on performance than those in an index of 500 companies.Our Fund held 34 stocks at the end of November, or 466 fewer stocks than are in the passively managed S&P 500.Over the past six months, our best performers included Visa, Costco, Google, Accenture, and JP Morgan Chase.Our weakest performers were Rovi Corp, Coach, Devon Energy, MSCI, and Johnson Controls.Rovi and MSCI had company specific issues, whereas Devon, Coach and Johnson Controls were more affected by issues outside their control, such as weak auto sales in Europe for Johnson Controls. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Google, Inc. % 2. Visa, Inc. % 3. Schlumberger Ltd. % 4. Tetra Tech, Inc. % 5. Automatic Data Processing, Inc. % 6. 3M Co. % 7. Verisk Analytics, Inc. % 8. JPMorgan Chase & Co. % 9. Intuit, Inc. % Accenture PLC % *Portfolio characteristics are as of November 30, 2012, and are subject to change at any time. 2 BARRETT GROWTH FUND The pressure on active managers to track a passive index is increasing as the active mutual fund industry is losing assets to the passive fund world as more and more investors use index vehicles such as an S&P 500 exchange traded fund.Without a doubt, as referenced above, the S&P 500 provides greater diversification than most actively managed funds including ours.And most recently, it has also produced higher returns.The problem for many people who buy index funds is that they do not earn index fund returns because they tend to take money out of the funds at low levels and add more dollars when the index is doing well.When we invest in fewer companies than a broad index we are targeting specific companies that we think offer the best risk and return possibilities going forward.We have very specific reasons for owning those securities, and as referenced above, some work quite well, but others can and do hamper performance.As more and more actively managed funds mimic the passive indices, we suspect that as long as the index is going up, the strategy may pay off.However, the opposite may occur when the index goes down, producing an even greater correction in these top S&P 500 holdings.The bottom line is that a fund such as ours, which is not concentrated in the top S&P 500 holdings, is likely to continue to act quite differently than a passive index over the ups and downs of a full market cycle. Investment Outlook The global economic outlook remains positive but global growth remains subdued as Europe and the United States are constrained by balance sheet problems in financial institutions and budgetary pressures.Interest rates remain unusually low in the United States and offer very little competition to dividends, which have continued to increase for the majority of large companies.Nonetheless, stock investors remain skeptical and have continued to pour more money into bond funds.We think the lack of enthusiasm for stocks results in reasonable valuations and sets the stage for better returns ahead.No doubt, investors have to remain patient as politicians find solutions to government debt problems and banking institutions improve their capital cushions, which will set the stage for more lending.If historical patterns are repeated, better days are possible for stock investors who have put up with a decade of historically low returns. Thank you for choosing the Barrett Growth Fund. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager 3 BARRETT GROWTH FUND Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of November 30, 2012.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper.The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees.An index is unmanaged.Investors cannot invest directly in an index. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – November 30, 2012 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (June 1, 2012 – November 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value June 1, 2012 to June 1, 2012 November 30, 2012 November 30, 2012 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND (Unaudited) This chart assumes an initial gross investment of $10,000 made on 12/31/01. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of November 30, 2012 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 6.65% 4.65% (3.63)% 2.98% ■ S&P 500® Index 16.13% 11.25% 1.34% 6.36% –♦– Lipper Large-Cap Growth Funds Index 13.55% 9.98% 0.92% 5.57% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments November 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 98.62% Chemical Manufacturing - 6.82% Ecolab, Inc. $ E.I. du Pont de Nemours & Co. Mead Johnson Nutrition Co. Clothing and ClothingAccessories Stores - 3.48% Tiffany & Co. Computer and Electronic Product Manufacturing - 10.75% Apple, Inc. EMC Corp. (a) International Business Machines Corp. Teradata Corp. (a) Credit Intermediation and Related Activities - 8.59% JPMorgan Chase & Co. Visa, Inc. Couriers and Messengers - 2.30% United Parcel Service, Inc. Data Processing, Hosting and Related Services - 4.02% Automatic Data Processing, Inc. Food Services and Drinking Places - 8.16% Dunkin’ Brands Group, Inc. McDonald’s Corp. Yum! Brands, Inc. General Merchandise Stores - 3.68% Costco Wholesale Corp. Insurance Carriers and Related Activities - 3.92% Verisk Analytics, Inc. (a) Machinery Manufacturing - 4.60% Donaldson Co., Inc. General Electric Company Miscellaneous Manufacturing - 7.00% 3M Co. Coach, Inc. Stryker Corp. Oil and Gas Extraction - 2.44% Devon Energy Corp. Other Information Services - 7.48% Facebook, Inc. (a) Google, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments November 30, 2012 (Unaudited) Shares Value Professional, Scientific, and Technical Services - 7.79% Accenture PLC $ Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 10.90% Intuit, Inc. Microsoft Corp. MSCI, Inc. (a) Oracle Corp. Support Activities for Mining - 4.22% Schlumberger Ltd. Transportation Equipment Manufacturing - 2.47% Johnson Controls, Inc. United Technologies Corp. Total Common Stocks Cost($9,435,154) SHORT-TERM INVESTMENTS - 1.44% Money Market Fund - 1.44% Fidelity Institutional Government Portfolio, 0.010% (b) Total Short-Term Investments Cost($183,052) Total Investments (Cost $9,618,206) - 100.06% Liabilities in Excess of Other Assets - (0.06)% ) Total Net Assets - 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2012. The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Assets and Liabilities November 30, 2012 (Unaudited) ASSETS Investments, at value (cost $9,618,206) $ Dividends and interest receivable Receivable from Adviser Other assets Total assets LIABILITIES Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Operations For the Six Months Ended November 30, 2012 (Unaudited) INVESTMENT INCOME Dividend income1 $ Interest income 42 Total investment income EXPENSES Advisory fees Transfer agent fees and expenses Administration fees Distribution fees Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss from investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ 1 Net of $73 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Six Months Ended November 30, 2012 Year Ended (Unaudited) May 31, 2012 FROM OPERATIONS Net investment income $ Net realized (loss) from investments ) ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Costs for shares redeemed ) ) Net decrease in net assets from capital share transactions(1,288,856) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Six Months Ended November 30, 2012 Year Ended Year Ended (Unaudited) May 31, 2012 May 31, 2011 NET ASSET VALUE Beginning of period $ $ $ OPERATIONS Net investment income (loss)2 ) Net realized and unrealized gains (losses) on securities ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income — — — NET ASSET VALUE End of period $ $ $ Total return5 % )% % Net assets at end of period (000s omitted) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % % % After expense reimbursement6 % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% )% After expense reimbursement6 % % )% Portfolio turnover rate5 7
